Exhibit 10.16

 



MAX-D

AUDIO PERFECTED

Max Sound Corporation 2902a Colorado Avenue Santa Monica, CA 90404

MAX-D API AUDIO PROCESSOR

License Subscription Agreement

HARDWARE, API CODE, PATENT, COPYRIGHT, TRADEMARK, TRADE SECRET AND KNOW-HOW

AN AGREEMENT BY AND BETWEEN

 

MAX SOUND CORPORATION AND LOOKHU (hereinafter called "LICENSOR")   (hereinafter
called "LICENSEE") of 2902A Colorado Avenue   8560 Sunset Blvd, Suite 500 Santa
Monica, CA 90404   Los Angeles, CA 90069

Address of LICENSEE for communications not otherwise specified:

Licensee Name: LOOKHU Attention: Byron Booker Address: 8560 Sunset Blvd, Suite
500 Los Angeles, CA 90069  Telephone: 310.251.8238

LICENSOR's bank and account number for wire transfer of royalty payments:

Bank: Bank of America Bank Address: 3535 Del Mar Heights Road San Diego, CA
92130 Bank Telephone: Account Name: 858-794-3440
Max Sound Corporation Account Address: 10685 B Hazelhurst Drive Houston, TX
77043 Account Number: 2351376568 ABA Number: 026009593

 

SIGNATURES:

 



On behalf of: LICENSOR LICENSEE Signature /s/Greg Halpern /s/Byron Booker Name:
Greg Halpern Byron Booker Title: Chairman / CFO COO Date: 06 / 16 / 2014  
Witnessed by Name: Paul Myers Barry Johnson

Witnessed by Signature:

 

/s/Paul Myers /s/Barry Johnson



 

 

Effective Date of Agreement: June 16, 2014

 



 

 



 

 

APPENDIX F — LICENSE & ROYALTY AMOUNT SCHEDULE

Table Dl— Guaranteed Quarterly Minimum Royalty Payment Schedule — (WAIVED

 

LICENSE FEE: Upon execution of this Agreement, LICENSEE will pay to LICENSOR an
upfront license fee of Waived, followed by Fee Waived monthly payments of Waived
thereafter, for a total of Waived.

 

MONTHLY ROYALTY FEE: LICENSEE will pay LICENSOR $.25 per month per paid
subscription to the Licensed Product and 4% of the Net Revenue collected by
LICENSEE from advertising on the Licensed Product. Net Revenue shall mean all
advertising revenue actually collected by LICENSEE from advertising on the
Licensed Product minus all customary deductions in the advertising industry
including artist revenue sharing and sales commissions, but specifically not
including fixed costs such as overhead. All payments hereunder relating to
subscriptions are due LICENSOR 15 business days after the last day of the month
in which they were collected (aka 4-week period), while payments on advertising
shall be due LICENSOR 15 business days after the last day of the applicable
quarter in which they were collected (aka 3 month period).

TERM: This Fee structure shall remain in place for the life of the agreement,
unless the parties mutually agree in writing to other terms in the future.

 



Q1

 

Q2

 

Q3

 

Q4

 

45

 

46

 

Q7

 

Q8 Total

 

$ Waived $ Waived

$ Waived

 

$ Waived

 

$ Waived

 

$ Waived

 

$ Waived

 

$ Waived

 

 

APPENDIX G — REVENUE SHARE AMOUNT SCHEDULE FOR MUSIC SALES

 

Email address of LICENSOR for transmission of monthly royalty reports:
greg@maxsound.com

 

REVENUE SHARE: The current proposed Revenue Share is from the sales of digital
music or songs, from a Music Store Website area that is associated to the LOOKHU
software player.

 

Licensor and Licensee agree to split Net Revenue 50/50 after Non-Recurring
Engineering costs (NRE), cost of goods sold (COGS) and transaction fees are
deducted. 

PAYMENT SCHEDULE: Licensor will pay Licensee monthly with an accounting of
receipts.

 

TERM: This Fee structure shall remain in place for the life of the agreement,
unless the parties mutually agree in writing to other terms in the future.

 



 





2

 



 

INDEX

Preamble

1.     DEFINITIONS

1.1. - "LICENSOR"

1.2. -"LICENSEE"

1.3. -"Intellectual Property" 1.4. -"MAXD API"

1.5. - "MAXD API Specification" 1.6. - "Licensed Trademark" 1.7. - "Licensed
Product"

1.8 - "Licensed Deliverables" 1.9 - "Derivative Works"

1.10 - "Licensed Works"

1.11 - "Know How"

1.12 - "Sensitive Information" 1.13 - "Licensor's Trademarks" 1.14 - "License
Fee"

1.15 - "Other-Trademark Purchaser" 1.16 - "Effective Date"

2.     LICENSES GRANTED

3.     OTHER OBLIGATIONS OF LICENSEE AND LICENSOR 3.1 - Use of Licensed
Trademarks

3.2 - Ownership of the Licensed Trademarks

3.3- Maintenance of Trademark Rights

3.4 - Trademark Enforcement

3.5 - Other-Trademark Purchasers

3.6 - Copyright Notice

3.7 - License Notice

3.8 - Furnishing of Deliverables and Know-How

3.9 - Use of Know-How and Sensitive Information 3.10 - Confidential Material

4.     PAYMENTS

4.1 - Initial Payment 4.2 - Royalties

4.3 - Payments amd Statements

4.4 - Revenue Share

4.5 - Books and Records

4.6 - Rights of Inspecting Books and Records

5.           STANDARDS OF MANUFACTURE AND QUALITY 5.1 - Standardization and
Quality

5.2 - Right to Inspect Quality

6.     TERMINATION AND EFFECT OF TERMINATION 6.1 - Expiration of Agreement

6.2 - Termination For Cause

6.3 - Effect of Termination

7.     LIMITATIONS OF RIGHTS AND AUTHORITY

7.1 - Limitation of Rights

7.2 - Limitation of Authority

7.3 - Disclaimer of Warranties and Liability; Hold Harmless 7.4 - Limitation of
Assignment by LICENSEE

7.5 - Compliance with U.S. Export Control Regulations

8.  MISCELLANEOUS PROVISIONS 8.1- Language of Agreement; Language of Notices

8.2 - Stability of Agreement 83 - Public Announcements 8.4 - Address of LICENSEE
and LICENSOR for all Other Communications

8.5 - Applicable Law

8.6 - Choice of Forum; Attorneys' Fees

8.7 - Construction of Agreement 8.8 - Captions

8.9 - Singular and Plural 8.10 - Complete Agreement 8.11 - Severability

8.12 - Company Representation and Warranty

8.13 - Execution

9. APPENDICES

Appendix A - MAX SOUND MAX-D API AUDIO PROCESSOR

Appendix B - TYPICAL SPECIFICATIONS FOR MAX SOUND MAX-D API

Appendix C — MAX SOUND MAX-D API LICENSEE INFORMATION MANUAL

Appendix 0— MAX SOUND logos and trademarks

Appendix E — Deliverables

Appendix F - LICENSE and ROYALTY SCHEDULE AMOUNT (located on second page)

Appendix G - REVENUE SHARE AMOUNT SCHEDULE FOR MUSIC SALES (located on second
page)

 



3

 

 



LICENSE AGREEMENT

 

WHEREAS, LICENSOR is an innovator in the field of audio signal processing
systems and has developed applications directed to improvements and enhancements
in audio recording, playback, and related areas;

 

WHEREAS, LICENSOR desires to license certain of its Intellectual Property and
know-how, specified herein, to LICENSEE for use with certain of LICENSEE'S
products, specified herein; and

 

WHEREAS, LICENSEE is engaged in distributing content;

 

WHEREAS, LICENSEE represents that it can develop a substantial market for
content and services identified with LICENSOR's trademarks and using LICENSOR'S
licensed technology as provided herein;

 

WHEREAS, LICENSOR is willing to grant LICENSEE a license under the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, LICENSOR and LICENSEE agree as follows:

 

SECTION 1- DEFINITIONS

 

1. "LICENSOR" means MAX SOUND CORPORATION, a Delaware corporation, with its
principle place of business in Santa Monica, California, and its successors and
assigns.

 

2. "LICENSEE" means any entity so identified in this Agreement and its
successors and assigns.

 

3. "Intellectual Property" means all patent, trademark, copyright and trade
secret rights recognized by law in connection with this Agreement.

 

4. "MAX-D API" means an API (Application Programming Interface) version of
LICENSOR's Intellectual Property protected and protectable and/or proprietary
audio processing system that is suitable for use in appropriate platforms with
different products, such as the Licensed Product, to achieve audio improvement
and enhancement.

 

5. "MAX-D API Specification" means the specifications for the MAX-D API, which
include the MAX-D API operating parameters as specified in Appendix B entitled
"MAX-D API," and the "Specifications for MAX SOUND MAX-D API" as specified in
Appendix C, of this Agreement.

 

6. "Licensed Trademark" means one or more of the following:

a. the word mark "MAX-D" and MAX SOUND

b. the MAX-D Logo, which is also referred to as the "MAX-D symbol", depicted in
Appendix D of this Agreement)

c. The Max-D trade dress corresponding to its "look and feel"

 

7. "Licensed Product" means a complete ready-to-use professional software or
hardware package which:

1. contains one MAX-D AUDIO PROCESSOR API;

2. is designed to encode audio channels from digital or analog sources into a
MAX-D processed bit stream when running on a suitable hardware platform;

3. is used as an audio processor in LOOKHU's licensed internal processing server
and delivered via the LOOKHU's licensed player, network, owned or otherwise
operated by LICENSEE.

 

4

 

 



Processors that execute the MAX-D API in Licensed Products must be certified by
LICENSOR as adequate to perform the required function. There will be no
stand-alone software package including the MAX-D API made available other than
the Licensed Product.

 

8. "Licensed Works" shall mean all licensed rights owned by LICENSOR, or owned
by others to which MAX SOUND has a right to sublicense, which may be used for
the development, design, manufacture, sale, or other use of Licensed Products.

 

9. "Derivative Works" - shall mean any product, processes or other works derived
from or based on any of the Licensed Works regardless of format or form.

 

10. "LICENSOR Deliverables" shall mean any and all items delivered by LICENSOR
to LICENSEE which enable LICENSEE to design and test Licensed Products,
including:

 

a. MAX-D API audio processor code in "C++", of the current revision,

b. Documentation accompanying said code,

 

11. "Know-How" means Intellectual Property protected and protectable
information, as well as skills, experience, and other know-how, recorded or
unrecorded, accumulated and owned by either party, relating to the Licensed
Products, including designs, drawings, reports, memoranda, blue-prints,
specifications.

 

12. "Sensitive Information" means Know-How, and proprietary business information
including marketing information, product plans, business plans, royalty, and
sales information, customer lists and the like.

 

13. "LICENSOR's Trademarks" means any trade name, logo, service mark or trade
dress used and/or owned by LICENSOR.

 

14. License Fee means a license fee corresponding to the processing of
LICENSEE's licensed audio content manufactured, used, leased, sold or otherwise
disposed of by LICENSEE.

 

15. "Other-Trademark Purchaser" means any customer of LICENSEE who, with
LICENSEE's knowledge, intends to resell, use or lease the Licensed Products
under a trademark other than LICENSOR's Trademarks.

 

16. "Effective Date" means the effective date of this Agreement and is the date
of execution this Agreement, or, if this Agreement requires validation by any
governmental or quasi-governmental body, the "Effective Date" is the date of
validation of this Agreement.

 

SECTION 2 - LICENSES GRANTED

 

LICENSOR hereby grants LICENSEE an individual non-transferable, indivisible and
non-exclusive worldwide license as set forth in this Agreement.

 

1.    LICENSEOR hereby grants LICENSEE the right, but not the obligation, to
embed, upload, make and/or use, but not modify, the MAX-D API audio processor on
LICENSEE's application, for the sale of the Licensed Product to end users
(either directly or through third party distributors), for such end users use of
the MAX-D API audio processor in day to day use of the Licensed Product.
LICENSOR further grants LICENSEE the right, subject to the terms and conditions
of this Agreement, to market and promote the Intellectual Property and its
availability on the Licensed Product.

2.    LICENSOR further grants LICENSEE the right to distribute but not modify,
the Licensed Works in order to make available to end users the Licensed Works
via the Licensed Product.

3.    LICENSEE can use, but not modify, the Licensed Works (including the MAX
SOUND MAX-D API audioprocessor) in order to process their licensed content in
MAX-D and can run on Licensed Products, for processors designated as adequate by
LICENSOR.

 



5

 

 



a.To market, sell, distribute, maintain, and support the Derivative Works in API
format only.

b.Notwithstanding the licenses granted above,

a.no license is granted under this Agreement to lease, sell, transfer, or
otherwise dispose of any subset or portion of a Licensed Product, partially
assembled products, products in kit form, and knocked-down or semi-knocked-down
products;

b.no license is granted under this Agreement to use any Licensed Trademark in
connection with offering for sale or in advertising and/or informational
material relating to any Licensed Product which is not marked as provided in
this Agreement;

c.no license is granted under this Agreement with respect to the use of any
Licensed Trademark on or in connection with products other than Licensed
Products;

d.no right is granted with respect to LICENSOR's Intellectual Property, except
with respect to the use of said property as provided in this Agreement on and in
connection with Licensed Products; and

e.no license is granted to sell, distribute, lease, rent or otherwise dispose of
Licensed Derivative Works that are not linked to the sale of a specific Licensed
Product; and

f.no right to grant sublicenses other than end-user licenses specifically
allowed under Section 2 is granted under this Agreement.



 SECTION 3- OTHER OBLIGATIONS OF THE LICENSOR AND LICENSEE

 

3.1– Use of Licensed Trademarks

 

1.LICENSEE's use of the LICENSOR'S Intellectual Property rights shall be subject
to the obligations of this Agreement as well as additional provisions, which
LICENSOR may issue from time to time subject to the following procedure:

 

I) LICENSOR shall provide reasonable advance notice of any additional provisions
which LICENSOR desires to incorporate into this Agreement;

 

II)If LICENSEE does not object to such provisions in writing within ten (10)
days of receipt of such notice, said provisions shall be incorporated into this
Agreement within a reasonable time of receipt of notice;

 

III) If LICENSEE notifies LISENSOR that LICENSEE objects to any additional
provisions that LICENSOR desires to incorporate, the parties shall negotiate in
good faith a mutually agreeable compromise;

 

IV) In the event that the parties cannot mutually agree with respect to such
additional provisions, either party may terminate this Agreement upon ninety
(90) days prior written notice.

 

2.LICENSEE shall comply with the requirements of the terms of this Agreement
and, subject to Section 3.1 above, such additional provisions as LICENSOR may
issue from time to time, and shall, take all commercially reasonable measures,
and subject to all applicable laws, ensure that its subsidiaries, agents,
distributors, and dealers throughout the world comply with such requirements.

 

3.LICENSEE shall, to the extent commercially reasonable, prominently mark the
user interface to the Licensed Product in the following way: "MAX-D, Audio
Perfected" as shown in the logo in Appendix D.

 

4. The mark identified in Section 3, may also be used at least once in a
prominent manner in all advertising and promotions for such Licensed Products;
to the extent commercially reasonable, such usages shall be no less prominent
and in the same relative size and proportion as the most prominent third party
other trademark(s) appearing on such Licensed Product or in the advertising and
promotion thereof.

 



6

 

 

5. LICENSEE may not use the Licensed Trademarks in advertising and promotion of
a product not marked in accordance with the requirements of this Section.

 

6. In every instance of use of a Licensed Trademark, LICENSEE shall provide
public notice that such Licensed Trademark is a trademark by using the
superscript letters "'I" after the respective trademark, or, in case of a
registered mark, by use of the trademark registration symbol "®" (the capital
letter R enclosed in a circle) as a superscript after the respective trademark.
LICENSOR shall inform LICENSEE as to which notice form is used and shall provide
a digital file (in .jpeg format, or such other format as mutually agreed to by
the parties) of the same. Use of the above referenced file by LICENSOR shall be
deemed compliance with this Section.

 

7. LICENSEE shall use its commercially reasonable efforts to ensure that the
appropriate trademark notices, as set forth in this Section, appear in
advertising or promotion at the retail level.

 

8. LICENSOR's ownership of Licensed Trademarks shall be prominently disclosed
and indicated in each instance of use by LICENSEE, whether use is on a product
or on descriptive, instructional, advertising, or promotional material, by the
most relevant of the following identifications:

a. 'MAX-D' is a trademark of MAX SOUND",

b. "The logo symbol is a trademark of MAX-D",

c. "MAX SOUND' and "MAX-D" are trademarks of MAX SOUND."

 

On Licensed Products or Appropriate Electronic Web Pages and/or Customer
Interfaces, such words may be used on an exposed surface and at the beginning
and end of a MAX-D processed video. LICENSEE shall use commercially reasonable
efforts to ensure that such an acknowledgment appears in advertising at the
retail level.

 

9. Licensed Trademarks shall always be used in accordance with all applicable
laws and regulations pertaining to their use.

 

10. In no event shall LICENSEE use the Licensed Trademark in any way that
suggests or connotes that it is a common, descriptive or generic designation.
Whenever "MAX SOUND" or "MAX-D" is used, the letters shall be upper-case. "MAX
SOUND" or "MAX-D" shall only be used as an adjective referring to an audio
product and shall not be used as a noun or in any other usage, which may be
associated with a generic use of the terms. In descriptive, instructional,
advertising, or promotional material or media relating to Licensed Products,
LICENSEE must use the Licensed Trademarks and expressions which include the
Licensed Trademark "MAX SOUND" or "MAX-D" is used, with an appropriate generic
or descriptive term (e.g. "powered by MAX SOUND", "MAX-D HD AUDIO", etc.), with
reference to Licensed Products and their use.

 

11. All uses of the Licensed Trademarks are subject to reasonable approval by
LICENSOR. LICENSOR reserves the right to require LICENSEE to submit proposed
uses to LICENSOR for written approval prior to actual use, provided that failure
to timely respond to a submission shall be deemed approval. Upon request of
LICENSOR, LICENSEE shall submit to LICENSOR samples of its own usage of the
Licensed Trademarks and usage of the Licensed Trademarks by its subsidiaries,
agents, distributors, and dealers.

 

12. Licensed Trademarks shall be used in a manner that appropriately
distinguishes them from other trademarks, service marks, symbols or trade names,
including LICENSEE's Trade Name and Trademarks.

 

13. LICENSEE may only use the Licensed Trademarks on and in connection with
products that meet LICENSOR's quality standards.

 

14. LICENSEE may not use the Licensed Trademarks on and in connection with
products other than Licensed Products.

 



7

 

 

3.2 - Ownership of the Licensed Trademarks

 

15. LICENSEE acknowledges the validity and exclusive ownership by LICENSOR of
the Licensed Trademarks.

 

16. LICENSEE acknowledges that it neither owns nor claims any rights in the
Licensed Trademarks and will not file any application for registration of the
Licensed Trademarks, or any names or marks confusingly similar to the Licensed
Trademarks, anywhere in the world.

 

3.3 - Maintenance of Trademark Rights

 

17. The expense of obtaining and maintaining Licensed Trademark registrations
shall be borne by LICENSOR. LICENSOR, as it deems necessary, will advise
LICENSEE of the grant of registration of such trademarks. LICENSEE and LICENSOR
will comply with all applicable laws and requirements pertaining to the
maintenance of the Licensed Trademarks, including the marking with notice of
registration and the recording of LICENSEE as a registered or licensed user of
such trademarks. The expense of registering or recording LICENSEE as a
registered user or otherwise complying with the laws of any country pertaining
to such registration or the recording of trademark agreements shall be borne by
LICENSOR. LICENSEE shall advise LICENSOR of all countries where Licensed
Products are sold, leased or used.

 

3.4 - Trademark Enforcement

 





18. LICENSEE shall immediately inform LICENSOR of all infringements, potential
or actual, which it may learn of, of the Licensed Trademarks. It shall be the
exclusive responsibility of LICENSOR, at its own expense, to terminate,
compromise, or otherwise act at its discretion with respect to such
infringements. LICENSEE agrees to reasonably cooperate with LICENSOR by
furnishing, without charge, except out-of-pocket expenses, such evidence,
documents and testimony as may be required therein.

 

3.5  Other-Trademark Purchasers

 

19. To the extent only that technical standardization, equipment or signal
source interchangeability, product identification and usage of the Licensed
Trademarks are affected, the following conditions shall apply if LICENSEE sells
or leases Licensed Products on a mass basis to an Other-Trademark Purchaser who
does not hold a license with terms and conditions substantially similar to this
Agreement. LICENSEE shall inform LICENSOR of the name, place of business,
trademarks, and trade names of the Other-Trademark Purchaser before such
Other-Trademark Purchaser sells, leases, or uses Licensed Products. LICENSEE
shall obtain agreement from such Other-Trademark Purchaser not to modify,
install, use, lease, sell, provide written material for or about, advertise, or
promote Licensed Products in any way which is in conflict with any provision of
this Agreement. It shall be the responsibility of LICENSEE to inform the
Other-Trademark Purchaser of the provisions of this Agreement, to notify such
Other- Trademark Purchaser that the provisions of this Agreement shall be
applicable, through LICENSEE, in the same way as if the Licensed Products were
sold by LICENSEE under LICENSEE's Trade Names and Trademarks, to ensure by all
reasonable means that such provisions are adhered to and, if requested by
LICENSOR, to provide to LICENSOR samples on a loan basis of the Other-Trademark
Purchaser's embodiment of the Licensed Products, as well as copies of such
Other-Trademark Purchaser's advertising, public announcements, literature,
instruction manuals, and the like.







 

3.6- Copyright Notice

 

20. As applicable, LICENSEE shall provide the following copyright notice to all
public distributions and disclosures of its LICENSE under this Agreement.

 

This product contains "MAX-D HD AUDIO" protected under international and U.S.
copyright laws. It's reproduction or disclosure, in whole or in part, or the
production of works directly or indirectly derived therefrom without the express
permission of MAX SOUND is prohibited. © 2010-2014 MAX SOUND Corporation. All
rights reserved.

 



8

 



 



3.7- License Notice



 



21.On all Licensed Products, LICENSEE shall acknowledge that MAX SOUND is used
under license from LICENSOR.The following notice shall be provided by LICENSEE
within the Licensed Products application: "MAX-D HD AUDIO' under license from
MAX SOUND". Such notice shall also be used in all instruction and servicing
manuals.







 



3.8 - Furnishing of Licensor Deliverables and Know-How

 

22. Subject to export regulations and provisions of the United States government
or any other applicable domestic or foreign jurisdiction, LICENSOR will
promptly, following the Effective Date, furnish to LICENSEE:

 

a. The Licensor Deliverables, copies of all documents and things evidencing the
Know-How;

b. Upon request by LICENSEE, provide, as LICENSOR deems reasonable, NRE
(Non-Recurring Engineering costs) consulting services regarding design
considerations and general advice relating to the Licensed Products and the sale
and use thereof, for all of which LICENSEE will also reimburse LICENSOR for
travel and reasonable per diem expenses if applicable: and

c. Such other reasonable assistance, material, information and so on, as may be
reasonably necessary for LICENSOR to deliver the Licensed Product application
with MAX-D API to consumers as contemplated under this Agreement.

 

3.8 - Use of Know-How and Sensitive Information

 

By LICENSEE

 

23. LICENSEE shall use all Know-How and Sensitive Information solely for the
purpose of manufacturing and selling Licensed Products under this Agreement and
shall not use such information in an unauthorized way, and shall not divulge
such Know-How or Sensitive Information or any portion thereof to third parties,
unless such Know-How or Sensitive Information (a) was known to LICENSEE prior to
its obtaining the same from LICENSOR; (b) becomes known to LICENSEE from sources
other than either directly or indirectly from LICENSOR; or (c) becomes public
knowledge other than by breach of this Agreement by LICENSEE.

 

24. Upon termination of this Agreement, with respect to Know-How or Sensitive
Information, LICENSEE shall promptly return to LICENSOR, at LICENSEE's expense,
all documents and things supplied to LICENSEE as Know-How, as well as all copies
and reproductions thereof.

 

By LICENSOR

25. LICENSOR hereby agrees that throughout the term of this Agreement it shall
not divulge to third parties, nor use in any unauthorized way Confidential
Information and Know-How belonging to LICENSEE, unless such information (a) was
known to LICENSOR prior to its obtaining the same from LICENSEE; (b) becomes
known to LICENSOR from sources other than either directly or indirectly from
LICENSEE, or (c) becomes public knowledge other than by breach of this Agreement
by LICENSOR; or (d) is independently developed by LICENSOR. The obligations of
this Section shall cease three (3) years from the date on which such know-how or
confidential information is acquired by LICENSOR from LICENSEE under this
Agreement.

 

3.10 - Confidential Material

26. All Deliverables by either party to the other are confidential and will be
treated as such the receiving party and all that are under its direction and
control. Each party agrees to reproduce and/or internally disseminate these
materials only on an "as needed" basis to the extent necessary according to the
terms of the Agreement and to obtain confidentiality agreements from those to
whom it provides such information. Neither party shall disclose such information
to individuals or entities that do not maintain an employment or work for hire
relationship with the receiving party. Each party shall keep a record of each
copy made of such information and shall permit the other to access to said
record at times and places as reasonably necessary.

 



9

 

 

SECTION 4- PAYMENTS

4.1 - Initial Payment

4.2 - Royalties (WAIVED)

2.  Subject to the provisions of this section, LICENSEE shall pay to LICENSOR
royalties on Licensed Products, which are processed by LICENSEE. The royalty
payable shall be based on Waived Percent of the GROSS Revenue generated by
LICENSEE in successive calendar months from the effective date hereof, as
detailed in the schedule given in Appendix D of this Agreement. Subject to the
provisions of this section, LICENSEE shall pay to LICENSOR royalties on the
Derivative Works processed by or for LICENSEE and incorporated in Licensed
Products which are used, sold, leased, or otherwise disposed of by LICENSEE. The
royalty payable shall be based on the schedule as detailed in hereinbefore
defined, contained in Licensed Products, which are processed, by LICENSEE in
successive calendar months from the effective date hereof, based on the schedule
given in Appendix D of this Agreement.

 

4.3 - Payments and Statements

 

3. Unless provided otherwise in this Agreement, LICENSEE shall render statements
and payments as follows:

a. LICENSEE shall deliver to the address shown on the cover sheet of this
Agreement or such place as LICENSOR may from time to time designate, monthly or
quarterly, as applicable, reports certified by LICENSEE's chief financial
officer or the officer's designate within 15 days after each month end.

b. Alternatively, such reports may be delivered by emailing them to LICENSOR's
email address shown on the cover sheet of this Agreement or such other physical
or electronic addresses as LICENSOR may from time to time designate. Royalty
payments are due for each month or quarter, as applicable, at the same time as
each monthly or quarterly report, as applicable, and shall be made by wire
transfer in United States funds to LICENSOR's bank as identified on the cover
sheet of this Agreement or such other bank as LICENSOR may from time to time
designate. LICENSEE shall pay all local fees, taxes, duties, or charges of any
kind and shall not deduct them from the royalties due unless such deductions may
be offset against LICENSOR's own tax liabilities. Each monthly or quarterly
report, as applicable, shall contain such information as is reasonably necessary
to substantiate any payments due hereunder.

c. Any remittance in excess of royalties due with respect to the calendar month
for which the report is due shall be applied by LICENSOR to the next payment
due.

d. LICENSEE's first report shall be for the month following payment for the
first subscription (or advertising revenue actually received) of Licensee's
Licensed Product following execution of this Agreement.

e. LICENSEE shall deliver a final report and payment of royalties to LICENSOR
certified by LICENSEE's chief financial officer or the officer's designate
within 30 days after termination of this Agreement throughout the world. Such a
final report shall include a report of all royalties due with respect to
Licensed Products not previously reported to LICENSOR. Such final report shall
be supplemented at the end of the next and subsequent months, in the same manner
as provided for during the Life of the Agreement, in the event that LICENSEE
learns of any additional royalties due.

 



10

 

 

f. LICENSEE shall pay interest to LICENSOR from the due date to the date payment
is made of any overdue royalties or fees, including the Initial Payment, at the
rate of 2% above the prime rate as is in effect from time to time at the bank
identified on the cover page of this Agreement, or another major bank agreed to
by the LICENSOR and LICENSEE in the event that the identified bank should cease
to exist, provided however, that if the interest rate thus determined is in
excess of rates allowable by any applicable law, the maximum interest rate
allowable by such law shall apply.

 

4.4 - REVENUE SHARE TERMS

 

4.5 - Books and Records



REVENUE SHARE: The current proposed Revenue Share is from the sales of digital
music or songs, from the Music Store Website area that is associated to the
LOOKHU software player.

Licensor and Licensee agree to split Net Revenue 50/50 after Non-Recurring
Engineering costs (NRE), cost of goods sold (COGS) and transaction fees are
deducted.

PAYMENT SCHEDULE: Licensor will pay Licensee monthly with an accounting of
receipts.

TERM: This Fee structure shall remain in place for the life of the agreement,
unless the parties mutually agree in writing to other terms in the future.

(Music Download Distribution Agreement to be signed under separate cover)

 

4. LICENSEE shall keep complete books and records of all sales, leases, uses,
returns, or other disposals by LICENSEE of Licensed Products.

 

4.6 - Rights of Inspecting Books and Records

 

5. LICENSOR shall have the right, through a professionally registered reasonably
acceptable to LICENSEE (and provided that such accountant execute a
confidentiality and non disclosure agreement with LICENSEE) accountant at
LICENSOR's expense, to inspect, examine and make abstracts of the said books and
records insofar as may be necessary to verify the accuracy of the same and of
the statements provided for herein but such inspection and examination shall be
made during business hours upon reasonable notice, not more often than once per
calendar year and shall be limited to books and records pertaining only to the
immediately preceding twelve (12) months. LICENSOR agrees not to divulge to
third parties any Sensitive Information obtained from the books and records of
LICENSEE as a result of such inspection unless such information (a) was known to
LICENSOR prior to its acquisition by LICENSOR as a result of such inspection;
(b) becomes known to LICENSOR from sources other than directly or indirectly
from LICENSEE; or (c) becomes a matter of public knowledge other than by breach
of this Agreement by LICENSOR.

 

SECTION 5- STANDARDS OF MANUFACTURE AND QUALITY

5.1 - Standardization and Quality

 

1. LICENSEE shall make commercially reasonable efforts to abide by the MAX SOUND
API Specifications, hereto appended in Appendix C and as modified from time to
time by LICENSOR. All Licensed Product types are subject to acceptance testing
by LICENSOR. All licensed products marked with the Licensed Trademarks must
additionally comply with all applicable reasonable minimum quality standards
issued and reasonably modified from time to time by LICENSOR. On all Licensed
Products marked with the Licensed Trademarks LICENSEE shall abide by reasonable
standards of quality and workmanship. Such quality standards shall apply to all
aspects of Licensed Products, which influence or reflect upon the audio quality
or performance of the Licensed Products as perceived by the end user. LICENSEE
shall with respect to all Licensed Products conform to any reasonable new
quality standards requirements as specified by LICENSOR within a period of
ninety (90) days of such specification in writing.

 

5.2 - Right to Inspect Quality

 

2. LICENSEE shall provide LICENSOR with such non-sensitive information
concerning Licensed Products as it may reasonably require in performing its
right to enforce quality standards under this Agreement. LICENSEE will, upon
request, provide LICENSOR a reasonable number of sample accounts of Licensed
Products for testing. In the event that LICENSOR shall complain that any
Licensed Product does not comply with LICENSOR's quality standards, excepting
newly specified standards falling within a ninety (90) day time limit, it shall
promptly so notify LICENSEE by written communication whereupon LICENSEE shall
within ninety (90) days either cure such defect or suspend the lease, sale or
other disposal of the same.

 



11

 

 

SECTION 6 - TERMINATION AND EFFECT OF TERMINATION

6.1 - Expiration of Agreement

1. Unless this Agreement already has been terminated in accordance with the
provisions of this section, this Agreement shall terminate five years from the
Effective Date and thereafter is renewable at LICENSEE's request and Licensor's
acceptance of said request.

 

6.2 - Termination for Cause

2. In the event that one party breaches any of its material obligations under
this Agreement, subject to the conditions of Section 6, this Agreement shall
terminate upon the non-breaching party's giving sixty (60) days advance notice
in writing, effective on dispatch of such notice, of such termination, giving
reasons therefore to the breaching party, provided however, that, if the
breaching party, within the sixty (60) day period, remedies the failure or
default upon which such notice is based, then such notice shall not become
effective and this Agreement shall continue in full force and effect.
Notwithstanding the sixty day cure period provided under the provisions of this
Section 6, interest due under Section 4 shall remain payable and shall not
waive, diminish, or otherwise affect any of LICENSOR's rights pursuant to this
Section 6.

 

6.2 - Effect of Termination

 

3. Upon termination of the Agreement, except as provided herein, all licenses
granted by LICENSOR to LICENSEE under this Agreement shall terminate, all rights
LICENSOR granted to LICENSEE shall revert in LICENSOR, and all other rights and
obligations of LICENSOR and LICENSEE under this agreement shall terminate.
However, the following rights and obligations of LICENSOR and LICENSEE shall
survive to the extent necessary to permit their complete fulfillment and
discharge, that shall not apply in case of expiration as provided subsection in
6.

a. LICENSEE's obligation to deliver a final royalty report and supplements
thereto as required under Section 4;

b. LICENSOR's right to receive and LICENSEE's obligation to pay royalties,
including interest on overdue royalties, accrued or accruable for payment at the
time of termination and interest on overdue royalties accruing subsequent to
termination;

c. LICENSEE's obligation to maintain books and records and LICENSOR's right to
examine, audit, and copy as provided under Section 4;

d. any cause of action or claim of either party accrued or to accrue because of
any breach or default by LICENSEE;

e. Each party's obligations with respect to Know-How, Confidential Information
and Sensitive Information under the applicable provisions of this Agreement;

f. LICENSEE's obligations to cooperate with LICENSOR with respect to Trademark
enforcement under Section 3.04, with respect to matters arising before
termination;

g. LICENSEE's and LICENSOR's obligations regarding public announcements under
Section 8; andh. LICENSEE shall be entitled to fill orders for Licensed Products
already received and to make or have made for it and to sell Licensed Products
for which commitments to vendors have been made at the time of such termination,
subject to payment of applicable royalties thereon and subject to said Licensed
Products meeting LICENSOR's quality standards, provided that LICENSEE promptly
advises LICENSOR of such commitment upon termination.

The portions of the Agreement specifically identified in the sub-parts of this
Section shall be construed and interpreted in connection with such other
portions of the Agreement as may be required to give them full force and effect.

 

SECTION 7 - LIMITATIONS OF RIGHTS AND AUTHORITY

 

7.1 - Limitation of Rights

 

1. No right or title whatsoever in the any Intellectual Property, Know-How is
granted, or implied to be granted by either party to the other or shall be taken
or assumed by either party except as is specifically laid down in this Agreement
or otherwise explicitly agreed upon in writing between the parties to this
Agreement.

 

7.2 - Limitation of Authority

 

2. Neither party shall in any respect whatsoever be taken to be the agent or
representative of the other party and neither party shall have any authority to
assume any obligation for or to commit the other party in any way.

 



12

 



 

7.3 - Disclaimer of Warranties and Liability: Hold Harmless

 

3. LICENSOR has provided LICENSEE the rights and privileges contained in this
Agreement in good faith. LICENSOR hereby warrants and represents that the MAX
SOUND MAX-D API Audio Processing technology, Know-How, Licensed Copyrighted
Works, the Licensed Trademarks, or any part thereof embodying any of them are
free from infringement of patents, copyrights, trademarks, service marks, or
other proprietary rights of third parties.

 

4. LICENSOR disclaims all liability and responsibility for consequential
damages, whether or not foreseeable, that may result from the manufacture, use,
lease, or sale of Licensed Products and parts thereof, and LICENSEE agrees to
assume all liability and responsibility for all such damage and injury.

 

5. Each party agrees to indemnify, defend, and hold the other party harmless
from and against all third party claims (including, without limitation, product
liability claims), suits, losses and damages including reasonable attorneys'
fees and any other expenses incurred in investigation and defense, arising out
of each party's undertakings pursuant to this Agreement, any breach of any terms
of this Agreements and/or a breach of such party's warranties and
representations under this Agreement.

 

7.4 - Limitation of Assignment by LICENSEE

 

6. The rights, duties and privileges of either party hereunder shall not be
transferred or assigned by it either in part or in whole without prior written
consent of the other party. However, either party shall have the right to
transfer its rights, duties and privileges under this Agreement in connection
with its merger and consolidation with another firm or the sale of its entire
business to another person or firm, provided that such person or firm shall
first have agreed with the other party to perform the transferring party's
obligations and duties hereunder.

 

7.5 - Compliance with U.S. Export Control Regulations

 

7. LICENSEE agrees not to export any technical data acquired from LICENSOR under
this Agreement, nor the direct product thereof, either directly or indirectly,
to any country in contravention of United States law.

 

8. Nothing in this Agreement shall be construed as requiring LICENSOR to export
from the United States, directly or indirectly, any technical data or any
commodities to any country in contravention of United States law.

 

SECTION 8- MISCELLANEOUS PROVISIONS


8.1 - Language of Agreement: Language of Notices

 

1. The language of this Agreement is English. If translated into another
language, this English version of the Agreement shall be controlling. Except as
may be agreed by LICENSOR and LICENSEE, all notices, reports, consents, and
approvals required or permitted to be given hereunder shall be written in the
English language representing the same intent as the original document.

 

8.2 Stability of Agreement

 

2. No provision of this Agreement shall be deemed modified by any acts of either
party, its agents or employees or by failure to object to any acts of the other
party which may be inconsistent herewith, or otherwise, except by a subsequent
agreement in writing signed by both parties. No waiver of a breach committed by
either party in one instance shall constitute a waiver or a license to commit or
continue breaches in other or like instances.

 

8.3 - Public Announcements

 

Neither party shall make any public statement unless mutually agreed to by both
parties.

 

8.4 - Address of LICENSOR and LICENSEE for all Other Communications

 

3. Except as otherwise specified in this Agreement, all notices, reports,
consents, and approvals required or permitted to be given hereunder shall be in
writing, signed by an officer of LICENSEE or LICENSOR, respectively, and sent
postage or shipping charges prepaid by certified or registered mail, return
receipt requested showing to whom, when and where delivered, or by Express mail,
or by a secure overnight or one-day delivery service that provides proof and
date of delivery, or by facsimile, properly addressed or transmitted to LICENSEE
or LICENSOR, respectively, at the address or facsimile number set forth on the
cover page of this Agreement or to such other address or facsimile number as may
from time to time be designated by either party to the other in writing. Wire
payments from LICENSEE to LICENSOR shall be made to the bank and account of
LICENSOR as set forth on the cover page of this agreement or to such other bank
and account as LICENSOR may from time to time designate in writing to LICENSEE.
Email will be acceptable if agreed to by both parties.

 



13

 



 

8.5 - Applicable Law

 

4. This Agreement shall be construed in accordance with the substantive laws,
but not the choice of law rules, of the State of California.

 

8.6 - Choice of Forum; Attorneys' Fees

 

5. To the full extent permitted by law, LICENSOR and LICENSEE agree that their
choice of forum, in the event that any dispute arising under this agreement is
not resolved by mutual agreement, shall be the State of California, San Diego
County.

 

6. In the event that any action is brought for any breach or default of any of
the terms of this Agreement or otherwise in connection with this Agreement, the
prevailing party shall be entitled to recover from the other party all costs and
expenses incurred in that action or any appeal therefrom, including without
limitation, all attorneys' fees and costs actually incurred.

 

8.7 - Construction of Agreement s (Intentionally left blank.)

 

8.8 - Captions

 

7. Titles and captions in this Agreement are for convenient reference only and
shall not be considered in construing the intent, meaning, or scope of the
Agreement or any portion thereof.

 

8.9 - Singular and Plural

 

8. Throughout this Agreement, words in the singular shall be construed as
including the plural and words in the plural shall be construed as including the
singular.

 

8.10 - Complete Agreement

 

9. This Agreement contains the entire agreement and understanding between
LICENSOR and LICENSEE and merges all prior or contemporaneous oral or written
communication between them. Neither LICENSOR nor LICENSEE now is, or shall
hereafter be, in any way bound by any prior, contemporaneous or subsequent oral
or written communication except insofar as the same is expressly set forth in
this Agreement or in a subsequent written agreement duly executed by both
LICENSOR and LICENSEE.

 

8.11 - Severability

 

10. Should any portion of this Agreement be declared null and void by operation
of law, or otherwise, the remainder of this Agreement shall remain in full force
and effect.

 

8.12 - Company Representation and Warranty

 

11. Each party represents and warrants to the other party that it is not a party
to any agreement, and is not subject to any statutory or other obligation or
restriction, which might prevent or restrict it from performing all of its
obligations and undertakings under this License Agreement, and that the
execution and delivery of this Agreement and the performance by each party
hereto of its obligations hereunder have been authorized by all necessary
action, corporate or otherwise.

 

8.13 - Execution

 

12. IN WITNESS WHEREOF, the said LICENSOR has caused this Agreement to be
executed on the cover page of this Agreement, in the presence of a witness, by
an officer duly authorized and the said LICENSEE has caused the same to be
executed on the cover page of this Agreement, in the presence of a witness, by
an officer duly authorized, in duplicate original copies, as of the date set
forth on said cover page.

Initial:

MAX SOUND CORPORTATION   LICENSOR /s/ Gregory Halpern   /s/ Bryan Booker      

 

14

 

 

SECTION 9 – APPENDICES


APPENDIX A - "MAX SOUND MAX-D API AUDIO PROCESSOR"

 

Introduction

The MAXD library provides superior quality audio from compressed formats such as
MP3, AAC, etc. The API allows you to select specific presets and to fine-tune
your audio within three frequency ranges with the Wave Adjustment Tool (WAT©).
The user GUI can be graphically built to the customer preferences, within the
limits of the device the API is installed in. Additional custom presets can be
created by MAXD and inserted into the API upon approval.

Overview

MAXD consists of a single shared library compiled for the target platform and
delivered as a binary. The library is written in C++ and delivered with headers
that can be used in either C or C++.

Usage

In a typical implementation, the MAXD library is inserted in the audio signal
path immediately prior to the output. The host provides a single interleaved
buffer or two mono buffers for processing. The processed buffer(s) is returned
to the host for further processing.

Buffer Format

Buffers must be provided in linear PCIV1 format and can be 8, 16, 24, or 32
bits. Internally, the MAXD processor converts the samples to floating point
prior to processing. The samples are then converted back to the input format.
MAXD supports any sample rate; however changing from one sample rate to another
requires creating a new instance of the MAXD object.

Presets and EQ Settings

MAXD is preconfigured with presets that are tuned to different musical genres. A
preset is set when a buffer is submitted for processing, and remains active
until a different preset is selected. Wave Adjustment Tool (WAT(D) equalization
(low, medium, and high) is also available. Changes to equalization can only be
made at the beginning of processing a new buffer.

 

APPENDIX B - TYPICAL SPECIFICATIONS FOR MAX SOUND MAX-D API

 

MAX SOUND MAX-D API software shall comply with the following audio
specifications in production (when measured through a standard internet playback
device);

 

Audio data rate for two channels: PCM

Frequency Response: 20 Hz - 20 kHz+/-0.2 dB

Dynamic Range: Greater than 85 dB

Distortion: Less than 0.1% at 1 kHz

     Less than 0.5%, 20 Hz - 20 kHz

 

APPENDIX C — MAX SOUND MAX-D API LICENSEE INFORMATION MANUAL

API

The API for MAXD is basic. The host application creates an instance of the MAXD
object, passing in a default buffer size and sample rate. The host then simply
calls the process routine as audio buffers become available. LICENSEE will be
placing API on their hosted servers for the purposes of processing their
licensed content catalogue. (See COMMAND LINE APPLICATION REQUIREMENTS — page
16)

Methods Instantiating a MAXD object

MaxSound(int buffLen, int sampleRate)

Parameters: buffLen: maximum buffer size

sampleRate: the sample rate to be used for this instance Returns: new MaxSound
instance

 



15

 

 

Buffer Processing

void processBuffer_i(const int* const inBuffer, int* const outBuffer,

float low,

float med,

float,

int preset_id,

int dataLength)

Parameters:

inBuffer: pointer to input buffer

outBuffer: pointer to output buffer that will be filled by MAXD

low: low band eq (range 0 to 100, 50 nominal)

med: medium band eq (range 0 to 100, 50 nominal)

high: high band eq (range 0 to 100, 50 nominal)

preset: preset ID, dependent on particular device

dataLength: length of valid data in buffer (<= max buffer length set in
constructor) Returns: none

Command Line Application Requirements

Proposed API

The application will be run on the command line as follows:

ms_processor -1 inputfilename -o output_filename -p preset -s sample_rate

•When processing is complete, the application will return an error code of 0 if
it is successful or 1 if it is not.

•The application will write an error message to std_err if an error occurs.

•The input wave file must be 16-bit linear PCM and can be at any sample rate.

 

APPENDIX D - MAX SOUND logos and trademarks

 





These are examples only, higher resolution graphics will be provided to the
LICENSOR when needed.

 



16

 



 

APPENDIX E — Deliverables

 

1. LICENSOR will:

 

2.1.1 Support a Subscription-based business model, where LICENSOR will receive
($.25 USD) per user per month or ($3.00 USD) per annual subscription.

 

2.1.2 MAX-D will develop and deliver a short video demo for Licensee showing the
MAX-D Advantage.

 

2.1.2.1 The demo's purpose will be to drive the Licensee's customer(s) to
subscribe and to give Licensee's end-users a chance to hear samples of why their
device sounds better with MAX-D.

 

2.1.3 Provide Licensee with MAX-D audio API.

 

2. LICENSEE will:

 

2.2.1.1 Make MAX-D available to their end-user / Customer with a subscription.
2.2.1.2 Add relevant MAX-D Branding pursuant to this Agreement.

 

2.2.1.3 Deliver a short MAX-D video demo demonstrating the MAX-D Advantage, to
their users. 2.2.2 Support a Subscription-based business model, where LICENSOR
will receive ($.25 USD) per user per month or ($3.00 USD) per annual
subscription.

 

2.2.3 Licensor and Licensee agree to split Net Revenue 50/50 after Non-Recurring
Engineering costs (NRE), cost of goods sold (COGS) and transaction fees are
deducted.

(Music Download Distribution Agreement to be signed under separate cover).

 

17



 



